Per Curiam,
The only specification is, that the court below erred in making absolute the rule for judgment for want of a sufficient affidavit of defence. The suit was brought by the corporation plaintiff, to recover certain assessments of stock of the defendant, which had been called by the board of directors. The plaintiff was incorporated under the laws of New Jersey, on Dec. 13, 1888, for the purpose of manufacturing, selling and leasing electric clocks, etc. .The defendant subscribed for 300 shares of stock, paid 25 per centum on first call, but has not paid the remaining 75 per centum. The defendant avers, in his affidavit of defence, that he never received any notice whatever of the assessments, until he received notice from an attorney that'suit was about to be brought therefor. He further avers, that notice of said assessments was not published in public newspapers, as is required by the statutes of the state of New Jersey. He did not annex tó his affidavit a copy of the statutes referred to. Hence, we have only his opinion as to what those statutes required. The provision for notice of *402a call for assessments may be merely directory, or may be mandatory. We have no means of knowing, as we do not take judicial notice of the statutes of other states, and, especially, do we not construe them without having the statutes before us. Aside from this, the defendant was a director of the corporation during a portion of the period in which the assessments were called. As to such assessments as were called while he was a director, he must be presumed to have knowledge. The affidavit fails to aver how many, and which assessments, were called when he was not a member of the board. There are other averments in the affidavit, which we do not think it necessary to discuss. On • the whole, we think it was not sufficient to prevent judgment.
•Judgment affirmed.